Judgments in favor of the plaintiffs, in actions to recover for personal injuries suffered by them while employed as longshoremen on the defendant’s ship, reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. In our opinion the determination of the trier of the facts on the question of “ rust ” is against the weight of the evidence, and the other issues of claimed negligence presented were not passed upon. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.